Citation Nr: 0711685	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  96-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

The propriety of the initial evaluation for post-concussion 
syndrome, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active service with the United States Army 
Reserves which included verified active duty for training 
from August 23, 1985 to September 7, 1985, and other verified 
active service from June 1980 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was before the Board in March 2000 and 
again in July 2003.  It was remanded both times for 
additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In January 2006, the veteran's representative requested that 
the veteran be scheduled for a videoconference hearing to be 
held at his local RO.  The veteran has not been afforded his 
requested hearing and there is no indication that the request 
for a hearing has been withdrawn.  The veteran should be 
scheduled for a Board videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Board videoconference hearing in 
accordance with the docket number of his 
appeal.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



